DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Cabib only teaches simultaneous capture using two halves of the detector plane without the use of a filter with an alternating pattern, This argument is not persuasive since Cabib clearly teaches in paragraph [0184] that the alternating filter pattern of Figs. 21E and 21F can be used as a replacement for the detector array 1 and filters 4a and 4b of the split image configurations of the devices 10-3 and 10-4 and further wherein Figs. 21A-21D can be implemented as a replacement for the detector array 1 and the patterned filter 4 of the device 10-2′ (Fig. 9B).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabib (US 20180045567 A1).
With regards to claims 1, 2, 11, and 12, Cabib discloses a radiation detector comprising: a first set of filters 40b-N configured to pass first filtered infrared radiation comprising a first range of thermal wavelengths (4.3-4.6 microns) associated with a background portion of a scene; a second set of filters 40a-N configured to pass second filtered infrared radiation (3.15-3.5 microns) comprising a second range of thermal wavelengths associated with a gas present in the scene [0132], wherein the first and second ranges are independent of each other; a sensor array comprising adjacent infrared sensors 110a configured to separately receive the first and second filtered infrared radiation to capture first and second thermal images respectively corresponding to the background portion and the gas [0166-0167]; wherein the first and second wavelength ranges are selected to permit the adjacent infrared sensors to be operated with identical integration periods [0119, 0150] and imaged simultaneously [0150]; and wherein the first and second filters are arranged in an alternating pattern, the adjacent infrared sensors are configured to separately receive the first and second filtered infrared radiation according to the alternating pattern [0185] (Fig. 9B, 10, 21A-21D, 21E, 21F). It should be noted that Cabib discloses the claimed checkerboard pattern (Fig. 10), and thus implicitly teaches the claimed parallax reduction. It should be noted that apparatus claims must be structurally distinguished from the prior art.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard 
With regards to claims 4 and 14, Cabib discloses wherein the first and second ranges are non-overlapping [0132].
With regards to claims 5 and 15, Cabib discloses adjacent infrared sensors configured to detect the first and second ranges, respectively.
With regards to claims 6 and 16, Cabib discloses wherein the first and second filters are implemented by one or more substrate layers [0167] (stationary plates) disposed between the infrared sensors and the scene.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Zeng (US 20150371386 A1).
With regards to claims 7 and 17, Cabib discloses the invention according to claim 1 above. However, Cabib does not specify wherein the first and second wavelength ranges are selected to permit the adjacent infrared sensors to be operated with identical gain settings to provide associated pixel values within a desired range for comparison and processing of the first and second thermal images. However, Zeng is in the field of Infrared imaging for gaseous leak detection and teaches it was known to adjust the gain settings so as to reduce the variability in intensity values between the detectors, increasing the ability to detect the presence of a chemical species that would otherwise be masked by the intensity response variability between detectors [0075]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cabib with the claimed wavelengths ranges and gain setting in order to improve gas detection.

Claim(s) 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib.
With regards to claims 8, 10, 18, and 20, Cabib does not explicitly teach generating a differential image. However, Cabib does teach acquisition electronics 50 comprising a processor 54 configured to compare the detected signals that have been filtered by said filters to detect the presence and concentration of a gas as well as distinguish between the gas and a background [0119, 0135, 0136]. It is also noted that producing a differential image was already well known in the art. As .

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art specifically teach an infrared imaging system comprising a processer configured to calibrate the first and second thermal images against each other before the differential image is generated to further distinguish between the gas and the background portion of the scene.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884